           Case 2:18-cv-03048-MCE-CKD Document 12 Filed 06/18/19 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA




                                                            JUDGMENT IN A CIVIL CASE

CHARLES E. THREADGILL,

                                                        CASE NO: 2:18−CV−03048−MCE−CKD
                     v.

COUNTY OF SOLANO, ET AL.,




XX −− Decision by the Court. This action came to trial or hearing before the Court. The issues
    have been tried or heard and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED

         THAT JUDGMENT IS HEREBY ENTERED IN ACCORDANCE WITH THE
         COURT'S ORDER FILED ON 6/18/2019




                                                      Marianne Matherly
                                                      Clerk of Court


    ENTERED: June 18, 2019


                                      by: /s/ H. Kaminski
                                                            Deputy Clerk
